Citation Nr: 0707755	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-14 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left ear 
infection.

4.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

5.  Entitlement to an initial rating in excess of 20 percent 
for disability of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 until 
October 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the St. 
Petersburg, Florida Regional Office (RO) and a July 2003 
rating decision by the Waco, Texas RO of the Department of 
Veterans Affairs (VA).  The case was subsequently transferred 
to the North Little Rock, Arkansas RO.  In January 2007, the 
undersigned Veterans' Law Judge conducted a hearing regarding 
the issues on appeal.  The issues concerning loss of hearing 
are the subject of the remand appended to this decision.


FINDINGS OF FACT

1.  The objective medical evidence fails to establish a link 
between the veteran's diagnosed tinnitus and any incident of 
his active military service. 

2.  A left ear infection, disorder, was documented on the 
veteran's November 1976 induction examination and has not 
been shown by probative competent evidence to have been 
chronically worsened by active service.

3.  At the January 2007 hearing, prior to the promulgation of 
a decision in the appeal, the veteran requested a withdrawal 
of his appeal for entitlement to an initial rating in excess 
of 20 percent for disability of the left knee.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(a), 3.303 (2006).

2.  A left ear infection was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.306(b) (2006). 

3.  The criteria for withdrawal of a Substantive Appeal for 
entitlement to an initial rating in excess of 20 percent for 
disability of the left knee by the veteran have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1131, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. § 1131 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation.).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

A.  Tinnitus

The veteran claims that his exposure to loud noises, such as 
aircraft, during service caused his tinnitus.   

Exposure to loud noises during service would be consistent 
with the circumstances of the veteran's service and such 
exposure is not contested.  However, the veteran's service 
medical records do not show treatment for tinnitus or any 
complaints of ringing in his ears, and the October 1979 
separation examination noted a normal evaluation for the 
ears.  The veteran's post-service medical records note 
complaints of tinnitus to which the veteran relates to his 
in-service noise exposure.  During the June 2003 audio 
examination, the veteran noted a twelve to fourteen year 
history of primarily left ear tinnitus.  He stated that he 
experiences mild tinnitus several times a day.  The examiner 
diagnosed the veteran with left recurrent tinnitus and added 
that the veteran's otological problems including his tinnitus 
were related to his pre-existing chronic ear disease.  The 
examiner stated that he could find no evidence to indicate 
that the veteran's tinnitus was caused by military service.  
Therefore, the examiner concluded that in his opinion, it is 
very unlikely that the veteran's tinnitus was related to his 
military service.  Absent evidence to the contrary, the Board 
is not in a position to question this opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran's 
personal opinion that the disability at issue began in 
service or that it is otherwise related to service is not a 
sufficient basis for awarding service connection.   

Based on the competent medical evidence of record, no link is 
established between the veteran's diagnosed tinnitus and any 
incident of his active military service.  Therefore, the 
veteran's claim of service connection for tinnitus must be 
denied.  As the preponderance of the evidence is against this 
claim, the benefit of the doubt rule is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left Ear Infection

During the January 2007 hearing, the veteran stated that he 
suffers from chronic ear infections and that he cannot wear 
his left ear hearing aid because of such infections.  The 
veteran did note that he suffered from ear infections as a 
child, but he stated that at the time of his entry into 
military service, he was not having any trouble with ear 
infections.

The Board observes that the veteran's November 1976 induction 
examination indicates that the veteran had bilateral ear 
operations as a child.  In March 1978, the veteran was 
diagnosed with left ear otitis externa and media.  However, 
his October 1979 separation examination noted a normal 
evaluation for the ears.   

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  38 C.F.R. § 
3.306(b); see also Monroe v. Brown, 4 Vet. App. 513, 515 
(1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  
Here, the Board finds that a left ear disorder was 
demonstrated on the November 1976 induction examination which 
noted that the veteran had received bilateral ear operations 
and, therefore, suffered from a pre-existing disability.  

Although his left ear disorder predated his period of 
service, the veteran could still be awarded service 
connection based on in-service aggravation.  In order to 
establish service connection on a nonpresumptive direct 
basis, the veteran must provide evidence of a current 
disability, an in-service aggravation, and a nexus between 
the current disability and an in-service aggravation.  A 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  

An April 2001 clinic record noted that the veteran had a 
history of German measles as a child that left him with a 
left tympanic membrane perforation.  Between the ages of six 
to fifteen, the veteran underwent five mastoidectomies.  An 
August 2002 clinic record noted that his ears were clear 
without any inflammation.  In June 2003, the veteran 
underwent a VA audio examination.  The examiner stated that 
the veteran had a history of chronic ear disease that pre-
existed his military service and also noted that a review of 
his service medical records did not detail any progression or 
exacerbation of his chronic ear disease while on active duty.  
The examiner diagnosed the veteran with left chronic 
nonsuppurative otitis media and stated that in his opinion, 
it is very unlikely that the veteran's chronic ear disease is 
related to military service.  During a July 2005 audiology 
consult, the veteran reported a history of ear infections and 
bilateral mastoidectomies thirty years ago.  He also stated 
that he has not had any ear infections since the last 
mastoidectomy. 

There is no evidence of record establishing that the 
veteran's left ear infection, disorder, increased in severity 
or was otherwise aggravated in service.  Although the veteran 
is competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, the veteran's personal opinion 
that the disability at issue began in service or that it is 
otherwise related to service is not a sufficient basis for 
awarding service connection.

In conclusion, the Board finds that the clinical evidence of 
record fails to establish that any left ear infection, 
disorder, was aggravated during active military service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

II.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on record at a hearing or in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. §§ 20.202, 20.204.  At the January 
2007 video conference hearing, the veteran withdrew, on the 
record, his appeal for entitlement to an initial rating in 
excess of 20 percent for disability of the left knee, and 
therefore, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review this issue, and it is 
dismissed.

IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The veteran's initial rating claim originates from a July 
2003 rating decision.  The Board acknowledges that the 
section 5103 notice was sent to the veteran in October 2002 
addressing the underlying service connection claim.  See also 
Letter from RO to the Veteran (May 2003).  The appellant has 
the right to content-complying notice and proper subsequent 
VA process, which he has received in this case.    

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  Additionally, the 
March 2004 Statement of the Case (SOC) contained the text of 
38 C.F.R. § 3.159 and the rating criteria for the applicable 
diagnostic codes.  There is no indication that any aspect of 
the duty to notify compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim.  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  In 
March 2006, the veteran was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, VA fulfilled its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran was 
afforded multiple VA examinations.  There is no pertinent 
evidence which is not currently part of the claim's file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.




ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left ear infection is 
denied.

Entitlement to an initial rating in excess of 20 percent for 
disability of the left knee is dismissed.


REMAND

With respect to the issue of service connection for right ear 
hearing loss, the record contains a report of examination in 
June 2003 which contains an opinion that the veteran had 
normal hearing at the time of separation from service and 
that current hearing loss of the right ear was not related to 
service, but to preservice ear infections.  Service medical 
records do reflect that the veteran worked on the flight line 
and had exposure to noise trauma.  Examination at separation 
from service was reported to reveal bilateral hearing loss.  
No hearing loss was noted at the time of examination for 
entry into service.  During the course of the veteran's 
testimony in January 2007, it was indicated that his doctors 
had told him that his hearing loss was the result of noise 
exposure during service.  Given the circumstances of this 
case, an additional examination and opinion is considered to 
be in order.  Since the examination could also have a bearing 
on the service connected left ear hearing disability 
evaluation, appellate consideration of that issue will also 
be deferred.

Accordingly, the case is hereby REMANDED back to the RO via 
the Appeals Management Center in Washington DC for the 
following action.

1.  Arrangements should be made to 
have the veteran undergo a special 
audiological examination in order to 
determine the nature and severity of 
the bilateral hearing loss together 
with an opinion as to the etiology of 
the right ear hearing loss.  
Specifically, the claims folder is to 
be made available to the examiner, who 
should review the entire record 
including the service medical records 
and then render an opinion as to 
whether it is at least as likely as 
not that (a) the veteran's current 
hearing loss in the right ear was 
initially manifested in service and, 
if not, (b) is it at least as likely 
as not (50 percent probability or 
more) that the current hearing loss in 
the right ear was related to excessive 
noise trauma during service or was 
otherwise related to service.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue of service 
connection for right ear hearing loss and 
an increased rating for hearing loss of 
the left.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2004).    


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


